Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Corus Entertainment declares monthly dividend for Class A and B shareholders TORONTO, Jan. 14 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced today that its Board of Directors has declared monthly dividends of $0.049585 per Class A share and $0.05 per Class B share payable on each of February 27, 2009, March 31, 2009 and April 30, 2009 to shareholders of record at the close of business on February 13, 2009, March 13, 2009 and April 15, 2009 respectively. The foregoing dividends are designated as "eligible" dividends for the purpose of the Income Tax Act (Canada) and any similar provincial legislation. Corus' Board of Directors reviews the dividend on a quarterly basis.
